DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 12/16/2020. Claims 1-30 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 03/16/2021.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
CLAIM INTERPRETATION

 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)      the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Claims limitation “means for receiving”, “means for determining” and “means for transmitting” in claim 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 12-13, 18-22, 24-28, 29 and 30 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. (U.S 2021/0219320) in view of Cao et al. (U.S 2021/0105104); hereinafter “Cao” cited with provisional 611286,138).
For citation purposes, hereinafter, the Office Action refers to the cited by Cao et al. with provisional 62,911,208, which qualifies as prior art date.
For claim 1:  
Belleschi discloses a method of wireless communication (see Belleschi, at least figure 1; wireless communication), comprising: 
receiving, by a first user equipment (UE) from one or more second UEs via a control channel (see Belleschi, at least figures 2-3; UE2 receive information from at least UE1 or UE and UE3; [0032]; a transmission of SCI (Sidelink Control Information) on a PSCCH (Physical Sidelink Control Channel), also [0036]; [0038]-[0039]; [0052]; [0060]), one or more reserved resources in time associated with any of the one or more second UE (see Belleschi, at least figures 2-3; paragraph [0037]; [0039]; [0052]; [0055]; Sidelink Control Information -SCI indicates to one or more other UEs, in particular to the second UE 30, that the first UE 20 intends to perform a D2D radio transmission on the candidate set of radio resources where include a reservation of the first candidate set of resources for multiple future time slots); 
determining, by the first UE, one or more transmission resources to reserve based on the one or more reserved resources in time; and 
Belleschi discloses a transmission of SCI (Sidelink Control Information) on a PSCCH (Physical Sidelink Control Channel) and SCI may for example be used to indicate the subset of radio resources which was selected to be used for the D2D radio transmission (see Belleschi, at least paragraph [0032]), and elleschi also discloses determines the status of the set of radio resources and sends a feedback message to the radio device which intends to perform the 020 radio transmission: [0027]; [0033]; [0040]; [0046]; [0056]; [0062]; [0079]-[0080]), but does not explicitly disclose determining, by the first UE, one or more transmission resources to reserve based on the one or more reserved resources in time.
Cao, from the same or similar fields of endeavor, discloses UEs that detect and receive the indication signal can determine, based on the information included in the reservation indication, the resource reservation type, and priority identifier, the indication signal may additionally indicate current resource in use, general time-frequency resource for transmission, one or more of periodicity numbers (see Cao, at least paragraph [0104]-[0105]);
transmitting, by the first UE to the one or more second UEs, data using the one or more reserved transmission resources (see Cao, at least paragraph [0040]; [0096]; transmitted from a first UE to other UEs for reservation of SL communication resources, such as time-frequency resources in SL communication between different UEs).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Cao. The motivation for doing this is to provide a system networks in order to improve latency, reliability, throughput, coverage and capacity of V2X communications, as well as next generation wireless communications in general.
For claims 2 and 21:  
In addition to rejection in claims 2 and 21, Belleschi-Cao further discloses wherein determining the one or more transmission resources to reserve further comprises: establishing that the first UE and the one or more second UEs are configured to reserve a single resource in time; and calculating a subsequent reserved transmission resource associated with the first UE based on avoiding an overlap in time with the one or more reserved resources associated with the one or more second UEs (see Belleschi, at least paragraph [0052]- [0053]; perform a D2D radio transmission on a second candidate set of radio resources which at least partially overlaps, or see R1-1911884, section 2, 2.4.2) OR (see Cao, at least paragraph [0094]; [0097]; [0167]; [0206]-[0207]; [0221]; [0228]; [0232]; [0317]; or see R1-1911884, section 2, 2.4.2; UE may perform a one-time transmission with no intention to further reserve periodic resources).
For claims 3 and 22:  
In addition to rejection in claims 3 and 22, Belleschi-Cao further discloses receiving, by the first UE from the one or more second UEs via the control channel, a periodicity value associated with the reserved resource in time (see Belleschi, at least paragraph [0034]; [0035];  [0052]; [0055]; [0060]; [0078]; SCI may also include a reservation of the first candidate set of resources for multiple future time slots, e.g, in order to address a need to periodically or otherwise repeatedly transmit data to the second UE) OR (see Cao, at least [0057]-[0061]; at least the following signaling should be indicated in SCI: 1) Reservation periodicity (RSVP), 2) number of periodic resources explicitly reserved based on RSVP). The motivation for doing this is to provide a system networks in order to reduce collision to an initial transmission.
For claims 9 and 24:  
In addition to rejection in claims 9 and 24, Belleschi-Cao further discloses wherein transmitting the data using the one or more reserved resources further comprises transmitting the data using the subsequent reserved transmission resource (see Belleschi, at least paragraph [0045]; [0046]; [0067]; [0103]; [0104]; UE 30 could send the feedback message in the time slot following the transmission of the SCI or in a subsequent time slot, provided that the feedback message is still sent before the time of the intended D2D radio transmission) or (see Cao, at least paragraph [0125]; reserve the resources required for the next/subsequent retransmission of the TB. Option 1 provides earlier notification of subsequent resource requirements but may require more network overhead to indicate the reserved resources).
For claims 12 and 25:  
In addition to rejection in claims 12 and 25, Belleschi-Cao further discloses comprising receiving, by the first UE from the one or more second UEs via the control channel channel (see Belleschi, at least figures 2-3; UE2 receive information from at least UE1 or UE and UE3; [0032]; a transmission of SCI (Sidelink Control Information) on a PSCCH (Physical Sidelink Control Channel), also [0036]) or (see Cao, at least paragraph [0009]; [0040]; a UE that may use sidelink control information (SCI) sent over a physical sidelink control channel (PSCCH) by another UE), a periodicity value associated with the one or more reserved resources in time and a notification indicating a number of instances to maintain the one or more reserved resources associated with the one or more second UEs (see Cao, at least [0057]-[0061]; at least the following signaling should be indicated in SCI: 1) Reservation periodicity (RSVP), 2) number of periodic resources explicitly reserved based on RSVP). The motivation for doing this is to provide a system networks in order to reduce collision to an initial transmission.
For claims 13 and 26:  
In addition to rejection in claims 13 and 26, Belleschi-Cao further discloses wherein determining the one or more resources to reserve further comprises: selecting a second reserved resource and a second periodicity value, wherein each of the second reserved resource and the second periodicity value differ from the one or more reserved resources and periodicity value to avoid an overlap in time; and selecting a number of instances to maintain the second reserved resource, wherein the second reserved resource avoids collision with any of the one or more reserved resources (see Cao, at least paragraph [0206]; [0221]; avoid collision and [0079]; [0114]; retransmission resources to be reserved where the number of retransmissions K can have different possible values and The periodicity or resource reservation period (RSVP) can be indicated in the reservation signal or is a predefined value or configured/ preconfigured values in the RP configuration (e.g. the reservation period is the same period of TFRP pool described by Fig. 1A and Fig. 3); [0250], [0251]). Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Cao. The motivation for doing this is to provide a system networks in order to reduce collision to an initial transmission.
For claims 18 and 27:  
In addition to rejection in claims 18 and 27, Belleschi-Cao further disclose wherein the control channel corresponds to a physical sidelink control channel (PSCCH) (see Belleschi, at least paragraph [0032]; a transmission of SCI (Sidelink Control Information) on a PSCCH (Physical Sidelink Control Channel) or (see Cao, at least paragraph [0208]; the sidelink control channel for transmitting SCI that is associated with the SL data transmission in the PSSCH).
For claims 19 and 28:  
In addition to rejection in claims 19 and 29, Belleschi-Cao further disclose receiving, by the first UE from the one or more second UEs via the control channel, an offset value corresponding to a distance in time between an old resource and a new resource; and wherein determining the one or more resources to reserve further comprises determining the one or more resources to reserve based on the offset (see Cao, at least paragraph [0097]; and see R1-1911884, section 2.4, 2.4.3, 2.4.3.2, 2.4.3.1; SCI provide information on the TFRPs used by other UEs, TFRPs contain offset). The motivation for doing this is to provide a system networks in order to reduce collision to an initial transmission.
For claim 20: 
For claim 20, claim is directed to an apparatus for wireless communication, which has similar scope as claim 1. Therefore, claim 20 remains un-patentable for the same reasons.
For claim 29:  
For claim 29, claim is directed to an apparatus for wireless communication, which has similar scope as claim 1. Therefore, claim 29 remains un-patentable for the same reasons.
For claim 30:  
For claim 30, claim is directed to a non-transitory computer-readable medium, comprising code executable by one or more processor, which has similar scope as claim 1. Therefore, claim 30 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 4-8, 10-11, 14-17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Ye et al. (U.S 2022/0085923), discloses a PSFCH resources/formats indication is included in SCI, the PSFCH resources/formats may be broadcast to one or more WTRUs (e.g., all WTRUs, so that untargeted WTRUs do not use reserved PSFCH resources). Ganesan et al. (U.S 11,122,554), discloses a single pattern configured for a transmitting UE, there may be no sensing procedure executed by the UE if multiple patterns are configured and there may be a possibility of a sensing procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/18/2022